[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO APPROVE SALE
The defendant, Citicorp Mortgage, Inc., being the successful bidder at the foreclosure sale held on June 29, 1996 and having filed a waiver of deficiency judgment, it is hereby ORDERED;
That the Committee's motion to approve the sale held on June 26, 1996 is hereby granted; that Citicorp Mortgage, Inc., shall not seek or be allowed to acquire a judgment of deficiency in this proceeding or in any other; that the Committee's motion for acceptance of the Committee report is granted; and that the Committee's motion for allowance of fees and expenses incurred since October 17, 1995 is granted so that the Committee is awarded total Fees of $3,315 and total costs of $574.29, for a total award of $3,889.29.
Dated this 21st day of August, 1996.
STEVENS, J. CT Page 6092